Broadfoot, J.
(dissenting). I cannot agree with the majority opinion in this case which holds that a town can be dismembered by annexation proceedings. The word “town” has different meanings in different parts of the country. In the colonies, and later in the New England states, a town was a large unit of local government. In fact towns there constituted the original units of local government before counties were formed. In our territorial legislature and in our constitutional convention there were many people who had come from eastern states and without a doubt they brought with them some idea of the town as it existed there. However, in Wisconsin counties were set up as the original units of local government and the counties were later divided into towns.
The authorities cited in the majority opinion are all tinged by the early idea, but early in our history the town was created not only as a political division but as a territorial division as an agency of the state for the exercise of portions of the political power of the state. At one time villages and cities were referred to as “municipal corporations” while towns and counties were referred to as “quasi-municipai corporations.” That distinction has largely disappeared and it is now customary to refer to all of them as “municipalities.” Each town in Wisconsin is by statute a body corporate with many statutory privileges and duties. To hold that there can be two municipalities occupying the same territory with like authority and privileges will, as a practical matter, lead to public confusion and disorder rather than to the promotion of good government. Certainly the city of Madison and the town of Blooming Grove cannot both govern the same territory.
*350In the absence of statute, it was held in Chicago & N. W. R. Co. v. Oconto, 50 Wis. 189, 6 N. W. 607, that a town must be of limited territorial extent, compact and contiguous, and its boundaries clearly defined. The appellants contend that this applies only in the case of the original organization of a town. I cannot agree. The same logic and practical application of the statutes require that a town be compact and not split into parcels if it is to efficiently operate as a political division of the state. The idea has been prevalent for many years that a town as such a political division could not be dismembered by annexation proceedings. No cases can be cited where it has been permitted. For practical considerations I would not permit it now.
I am authorized to state that Mr. Justice Steinle joins in this dissent.